DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 20 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for a specific construction in an engine for making use of a refrigeration cycle and its corresponding engine parts to effect cooling on a damper, does not reasonably provide enablement for an extremely generalized refrigeration cycle.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention commensurate in scope with these claims. Claim 20 amounts to a claim of method steps and effects with no corresponding steps or structures that allow the methods to take place. What converts the gas to a liquid and where? How is the cooling of the engine damper taking place?

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 20 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential elements, such omission amounting to a gap between the elements.  See MPEP § 2172.01.  The omitted elements are: the methods and structures which allow the method claimed to work. 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-5, 7, 9-12, 14, 16, and 18-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Nuber et al (US 5,067,557). 
Regarding claims 1 and 20, Nuber discloses a system (Fig. 2, shown), comprising: an engine damper 25 (Fig. 2, shown torsional-damper); a temperature control system comprising at least one fan 20 and plural hoses that enable closed loop fluid flow (Fig. 4, a plurality of hose shown), wherein at least a portion of a first hose of the plural hoses is proximal to an outward face of the engine damper and disposed between the at least one fan and the engine damper, wherein any cooling fluid through the tubes would inherently cause cooling of the surrounding area, including of the damper (Fig. 2, 3, 4, evaporator 30 is where liquid is converted to gas in a refrigeration system which is transported via pipes to compressor 9, between the shown fan and condenser 21 which are shown in Figs. 2 and 3, as being proximal and in front of the damper 23, therefore the tubes must travel proximal to an outward face of the engine damper between the fan and damper in order to reach the shown parts).
Regarding claims 2-3, Nuber discloses the system of claim 1, further comprising a condenser, wherein the first hose is coupled between an outlet of the condenser and an inlet to an evaporator and wherein the first hose is coupled to one or both of the condenser and the evaporator via an intermediate hose or intermediate hoses, respectively (Fig. 4 shows a conventional refrigeration system with hoses, evaporators, condensers, heat exchangers, and compressors).
Regarding claim 5, Nuber discloses the system of claim 1, further comprising a pulley adjacent to the engine damper, wherein the pulley 7 is located between the at least one fan and the at least the portion (Fig. 3, shown)
Regarding claim 7, Nuber discloses the system of claim 1, wherein the first hose comprises one or more heat exchange structures (all “structures” are inherently heat exchange structures as nothing can have no heat exchange).
Regarding claim 9, Nuber discloses the system of claim 1, wherein the at least the portion is arranged substantially concentric to the outward face of the engine damper (Fig. 2 and 3, shown damper wherein the hose input into structure 9 would require some portion to be concentric to the outward face of the engine damper for at least a small section).
Regarding claim 10, Nuber discloses the system of claim 1, wherein the temperature control system comprises plural fans (Fig. 4, the system is shown with two fans to control temperature).
Regarding claim 11, Nuber discloses a system, comprising: an engine damper 25; a temperature control system comprising at least one fan 20 and plural hoses that enable closed loop fluid flow (Fig. 4, shown cooling system), the plural hoses comprising a bypass hose and a main hose, the bypass hose coupled to and arranged in parallel with the main hose, wherein the bypass hose is proximal to an outward face of the engine damper and disposed between the at least one fan and the engine damper (Fig. 4, shown system having an evaporator 30 which has points 42 which couples two hoses to each other and one hose can be named “bypass” hose and the other is a “main hose” such that they are in parallel, as shown, and between the damper 25 on front of engine 1 and fan 20 further forward in the system).
Regarding claim 12, Nuber discloses the system of claim 11, further comprising a condenser 21, wherein the main hose 41 is coupled between an outlet of the condenser and an inlet to an evaporator (Fig. 4, shown lower tube 41 extending from condenser 21 between engine 1 and fan 20 to the evaporator 30).
Regarding claim 14, Nuber discloses the system of claim 11, further comprising a pulley 7, 8 adjacent to the engine damper, wherein the pulley is located between the at least one fan and the bypass hose (Fig. 3, shown).
Regarding claim 16, Nuber discloses the system of claim 11, wherein the bypass hose comprises one or more heat exchange structures (all “structures” are inherently heat exchange structures as nothing can have no heat exchange).
Regarding claim 18, Nuber discloses the system of claim 11, wherein the bypass hose is arranged substantially concentric to the outward face of the engine damper (Fig. 2 and 3, shown damper wherein the hose input into structure 9 would require some portion to be concentric to the outward face of the engine damper for at least a small section).
Regarding claim 19, Nuber discloses the system of claim 11, wherein the temperature control system comprises plural fans (Fig. 4, the system is shown with two fans to control temperature).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 4, 6, 13, 15, is/are rejected under 35 U.S.C. 103 as being unpatentable over Nuber in view of design choice.
Regarding claim 4, Nuber discloses the system of claims 1, 3, and 11, but fails to disclose wherein the first hose comprises a first material and the intermediate hose or hoses comprises a second material that is of a different material than the first material and wherein the first hose is comprised of a metal material.
However, the selection of a known material based on its suitability for its intended use supported a prima facie obviousness determination.  In re Leshin, 277 F.2d 197, 125 USPQ 416 (CCPA 1960). In this case, selecting from two different materials, and particularly selecting one to be a generalized “metal,” would have been obvious to one of ordinary skill in the art before the filing date of the invention because metallic materials and differing materials in an engine are common to such a degree that one of ordinary skill in the art would know to select from any of the known and suitable materials for the design of the job at hand. “Reading a list and selecting a known compound to meet known requirements is no more ingenious than selecting the last piece to put in the last opening in a jig-saw puzzle.” 325 U.S. at 335, 65 USPQ at 301. MPEP 2144.07.

Claims 8 and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nuber in view of official notice.
Regarding claims 8 and 17, Nuber discloses the system of claims 7 and 16, wherein the one or more heat exchange structures comprise one or more fins.
However, cooling fins on engine cooling and refrigeration systems is sufficiently old and well-known in the art for examiner to take official notice that it would have been obvious to one of ordinary skill in the art before the filing date of the invention to modify the device of Nuber to include cooling fins on its tubes as doing so would improve the cooling of the fluid as it traveled through the tubes. Such cooling fins on engine cooling system tubes can be found in devices such as: Wheeler (US 1,320,430) in Fig. 1.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEVIN A LATHERS whose telephone number is (571)272-1050. The examiner can normally be reached M-F 10a-6p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lindsay Low can be reached on 5712721196. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KEVIN A LATHERS/Primary Examiner, Art Unit 3747